 

Exhibit 10.4

 

BUSINESS FINANCING MODIFICATION AGREEMENT
(Second Amendment to Business Financing Agreement)

 

This Business Financing Modification Agreement (this “Modification Agreement”)
is entered into as of September 27, 2018, by and between Biolase, Inc., a
Delaware corporation (“Parent”), BL Acquisition Corp., a Delaware corporation
(“BL Acquisition”), and BL Acquisition II Inc., a Delaware corporation (“BL
Acquisition II” and together with  Parent and BL Acquisition,  individually and
collectively, jointly and severally, “Borrower”) and Western Alliance Bank, an
Arizona corporation (“Lender”).

 

1.DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated March 6, 2018, by and
between Borrower and Lender, as the same has been and may be further amended
from time to time (the “Business Financing Agreement”). Capitalized terms used
without definition herein shall have the meanings assigned to them in the
Business Financing Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

 

2.DESCRIPTION OF CHANGE IN TERMS.

 

 

A.

Modifications to Business Financing Agreement:

 

i.Section 1.1: Advances. The last two sentences of Section 1.1 are amended in
their entirety and replaced with the following:

 

By no later than September 28, 2018, Borrower shall either (a) repay the First
Amendment Advance in full. together with all accrued unpaid interest thereon, or
(b) execute and deliver to Lender such documents, in form and substance
satisfactory to Lender, as Lender requests to transfer this Agreement, and all
of Borrower's Obligations hereunder, to Lender's Capital Finance Division (the
“Loan Transfer”).  For clarification, Borrower's failure to satisfy either
clause (a) or (b) in the prior sentence on or prior to September 28, 2018, shall
be deemed an immediate Event of Default hereunder.   During such period, no
additional Advances shall be available hereunder.

 

ii.Section 1.4: Collections. The first sentence of Section l.4(b) is amended in
its entirety and replaced with the following:

 

Lender shall (i) when Borrower's Remaining Months Liquidity is less than six
(6), apply the Collections deposited into the Collection Accounts to  the
outstanding Account Balance on  a  daily basis, and (ii)  when Borrower's
Remaining Months Liquidity is equal to or greater than six (6), transfer all
Collections deposited into the Collection Accounts to Borrower's Account on a
daily basis; provided that upon the occurrence and during the continuance of any
Default, Lender may apply all Collections to the Obligations in such order and
manner as Lender may determine.

 

iii.Section 4.14.   Section 4.14(g) and (h) are amended in their entireties and
replaced with the following:

 

(g)        Within 5 business days after the 15th and last day of each calendar
month (or within 5 business days after the last day of each calendar month when
Borrower's Remaining  Months Liquidity  is equal  to or greater  than nine (9)),
and with each request for an Advance (when submitted with a request for an
Advance, these must be dated within 3 business days of such Advance), (i) a roll
forward domestic  borrowing base certificate, in form and substance satisfactory
to Lender, setting forth Domestic Eligible Receivables and Receivable Amounts
thereof  as  of  the  last  day  of  the  preceding  reporting  period,  and
(ii) a  roll forward EXIM borrowing  base certificate, in form and substance
satisfactory to Lender,  setting   forth  EXIM  Eligible  Receivables  
and  Receivable  Amounts thereof as of the last day of the preceding reporting
period.

 

(h)       Within  5 business  days after  the  15th and  last day of  each
calendar month (or within 5 business days after the last day of each calendar
month when Borrower's Remaining  Months Liquidity  is equal to

 

1

--------------------------------------------------------------------------------

 

or greater  than nine (9)), and with each request for an Advance (when submitted
with a request for an Advance, these must be dated within 3 business days of
such Advance), detailed agings of Borrower's accounts receivable and accounts
payable by invoice date and detailed agings of Borrower's accounts receivable
and accounts payable by due date, in each case, separating domestic
receivables  and EXIM receivables,
together  with  a  sales  or  billings  journal,  a  deferred  revenue  report,
a  cash receipts report and such other matters as Lender may request

 

iv. Section 4.14.  The second sentence of Section 4.14(a) is amended in its
entirety and replaced with the following:

 

The statements shall be prepared on a consolidated and a consolidating basis.

 

v. Section  4.14.    A new Section 4.14(k) is added to the  Business  Financing
Agreement as follows:

 

(k)        Within 3 business days of each Friday until the earlier of (i)
Borrower's achievement  
of  the  Capital  Raise  Milestone  or  (ii)  Borrower's   delivery  to
Lender  of evidence satisfactory  to Lender that Borrower  has achieved EBDAS
equal to or greater than One Dollar ($1.00), a weekly cash flow forecast in form
and substance satisfactory to Lender.

 

vi.Section  4.15.    Section  4.15  is amended  in its
entirety  and  replaced  with the following:

 

4.15        Maintain   all  of  its  and  its  domestic  
Subsidiaries'  depository  and operating  accounts and investment accounts with
Lender.  Borrower will utilize and cause its Subsidiaries  to utilize Lender's
International Banking Division for any  international  
banking  services  required  by  Borrower,  including,  but  not limited to,
foreign currency wires, foreign exchange, hedges, swaps, and letters of credit.

 

vii. Section  4.20.    Section  4.20  is amended  in its entirety  and
replaced  with the following:

 

4.20        At all times, maintain Borrower's financial condition as follows in
accordance with GAAP and used consistently with prior practices (except to the
extent modified by the definitions herein):

 

 

(a)

Adjusted Quick Ratio, tested as of the end of each month, not at any time less
than 0.70 to 1.00.

 

 

(b)

Unrestricted cash on deposit with Lender not at any time less than $750,000.

 

 

(c)

Borrower shall deliver to Lender, by no later than October 15, 2018, a signed
term sheet for not less than $5,000,000 in cash
proceeds  from  the  sale  or  issuance of  Borrower's  equity securities or
Subordinated Debt on terms and conditions, and
from  investors,  satisfactory  to  Lender  in   its  reasonable discretion.

 

 

(d)

Borrower shall receive cash proceeds, after the Second Amendment Date but on or
prior to November 15, 2018, of not less than $5,000,000 from the sale or
issuance of Borrower's  equity securities or Subordinated Debt on terms and
conditions, and from investors, satisfactory to Lender in its reasonable
discretion (the “Capital Raise Milestone”).

 

viii.Section 12.1: Definitions.   Clause (o) of the defined term “Domestic
Eligible Receivables” in Section 12.1 is amended in its entirety and replaced
with the following:

 

(o)        The Receivable is not that portion of Receivables due from an Account
Debtor which is in excess of twenty percent (20%) (thirty percent (30%) for
finance and distribution companies and forty percent (40%) for Dental One
Partners, Highland Capital and Henry Schein) of Borrower's aggregate dollar
amount of all outstanding Receivables.

 

 

2

--------------------------------------------------------------------------------

 

ix.Section 12.1: Definitions.  Notwithstanding anything in the Business
Financing Agreement to the contrary, the defined term “EXIM Eligible
Receivables” set forth in Section 12.1 shall not include Receivables owing from
an Account Debtor as to which thirty-five percent (35%)  or more of the
aggregate dollar amount of  all outstanding Receivables owing from such Account
Debtor have not been paid within 60 days from invoice due date.

 

x.Section 12.1: Definitions.  The following terms and their respective
definitions set forth in Section 12.1 are amended in their entireties and
replaced with the following:

 

“Adjusted Quick Ratio” means (i) the aggregate of unrestricted global cash and
Cash Equivalents plus net trade accounts receivable (net of  any reserve for
uncollectable accounts and excluding any receivables from affiliates, whether
trade or otherwise) divided by (ii) (a) total current liabilities determined in
accordance with GAAP (including all Obligations to  Lender) minus (b) the
current portion of Deferred Revenue.

 

“Credit Limit”  means  $2,500,000,  which is  intended to  be  the  maximum
amount of Advances at any time outstanding.

 

“Domestic Credit  Limit” means $2,500,000, which is intended to be the
maximum  amount  of  Advances  at  any  time  outstanding  with  respect  to
Domestic Eligible Receivables.

 

“Domestic Facility Fee” means a fee equal to one-half of one percent (0.50%) of
the Domestic Credit Limit due upon March 6, 2019, and each anniversary thereof
so long as any Advances are outstanding or available hereunder.

 

“EXIM Credit Limit” means $2,500,000, which is intended to be the maximum amount
of Advances at any time outstanding  with respect to EXIM Eligible Receivables.

 

“Finance Charge  Percentage” means a floating rate per year equal to (i)  the
Prime Rate plus two and one-quarter  percentage points (2.25%) with respect to
Advances made under the Domestic Line of Credit, and (ii) the Prime Rate plus
two and one-quarter  percentage  points (2.25%)  with respect to Advances made
under  the  EXIM  Line  of  Credit,  and,  in  each  case,  plus  an  additional  five
percentage  points  (5.00%)  during  any  period  that  an  Event  of  Default  has
occurred and is continuing.

 

“Prime Rate” means the greater of five percent (5.00%) per year or the Prime
Rate published in the Money Rates section of the Western Edition of The Wall
Street Journal,  or such other  rate of interest  publicly announced  from time
to time by Lender  as its Prime Rate.   Lender may price loans to its customers
at, above, or below the Prime Rate. Any change in the Prime Rate shall take
effect at the opening of business on the day specified in the public
announcement of a change in the Prime Rate.

 

xi. Section 12.1: Definitions.   The following  terms and their respective
definitions are added to Section 12.1, in appropriate alphabetical order, as
follows:

 

“Availability Amount” means the lesser of (a) (i) the lesser of (A) the Credit
Limit and (B) the Borrowing Base, minus (ii) the total amount of the outstanding
Advances   (including   deemed   Advances   with   respect   to  
the  International Sublimit  and the total amount  of the Cash
Management  Sublimit), and (b) the sum of (i) (A) the lesser of (1) the Domestic
Credit Limit and (2) the Domestic Borrowing  Base, minus (B) the total amount of
the outstanding Advances with respect  to  Domestic  Eligible  Receivables  
(including  deemed  Advances  with respect   to  the   International  
Sublimit   and   the  total   amount  of  the  Cash Management Sublimit), plus
(ii) (A) the lesser of (1) the EXIM Credit Limit and (2) the
EXIM  Borrowing  Base, minus (B) the total amount of the outstanding Advances
with respect to EXIM Eligible Receivables.

 

“Cash Burn” means,  for any  month,  Borrower's net  income for such month plus,
to the extent deducted in the calculation of net income, depreciate expense,
amortization expense, and non cash stock compensation expense.

 

“EBDAS” means Borrower's net income plus, to the extent deducted from the
calculation  of  net  income, (i)  depreciation  and amortization  expense, and
(ii) stock  compensation   expense,  
in  each  case  determined  in  accordance  with GAAP.

 

3

--------------------------------------------------------------------------------

 

 

“Remaining Months Liquidity” means the ratio of (a) the aggregate amount of
unrestricted cash maintained with Lender plus the Availability Amount to (b)
Borrower's average  monthly Cash Bum  for the trailing three (3) months most
recently ended.

 

“Second Amendment Date” is September 27, 2018.

 

xii.Exhibit  A:  Compliance   Certificate.
Exhibit  A  to  the  Business  Financing Agreement is amended in its entirety
and replaced with Exhibit A attached hereto.

 

 

B.

Acknowledgements.

 

i.Lender hereby  acknowledges that,  as  of  the  date  of  this  Modification
Agreement, Borrower has closed its accounts maintained with Comerica Bank.

 

ii.Lender hereby acknowledges that Borrower has completed the Subsidiary
Dissolution and therefore has completed the requirement set forth in Section
4.18 of the Business Financing Agreement.

 

3.CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

 

4.PAYMENT OF MODIFICATION FEE AND DOCUMENTATION EXPENSES. Borrower shall pay to
Lender (a) a modification fee in the amount of Five Thousand Dollars ($5,000)
(the “Modification Fee”), plus (b) all of Lender's out-of-pocket expenses
incurred in connection with the amendment and modification of the Business
Financing Agreement (the “Modification Expenses”).

 

5.NO DEFENSES OF BORROWER/GENERAL RELEASE.  Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Borrower (“Releasing Party”) acknowledges that Lender would not
enter into this Modification Agreement  without Releasing Party's assurance that
it has no claims against Lender or any of Lender's officers, directors,
employees or agents.  Except for the obligations arising hereafter under this
Modification  Agreement, Releasing Party releases Lender, and each of Lender's
and entity's officers, directors and employees from any known or unknown claims
that Releasing Party now has against Lender of any nature, including any claims
that Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Business Financing Agreement or the transactions contemplated thereby.
Releasing Party waives the provisions of California Civil Code section 1542,
which states:

 

A  GENERAL RELEASE  DOES  NOT  EXTEND TO  CLAIMS  WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
Releasing Party and its shareholders, agents, employees, assigns and successors
in interest. The provisions, waivers and releases of this section shall inure to
the benefit of Lender and its agents, employees, officers, directors, assigns
and successors in interest. The provisions of this section shall survive payment
in full of the Obligations, full performance of all the terms of this
Modification Agreement and the Business Financing Agreement, and/or Lender's
actions to exercise any remedy available under the Business Financing Agreement
or otherwise.

 

6.CONTINUING  VALIDITY.  Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Modification Agreement, the terms of the
Existing Documents remain unchanged and in full force and effect. Lender's
agreement to modifications to the existing Indebtedness pursuant to this
Modification Agreement in no way shall obligate Lender to make any future
modifications to the Indebtedness. Nothing in this Modification Agreement shall
constitute a satisfaction of the Indebtedness. It is the intention of Lender and
Borrower to retain as liable parties all makers and endorsers of Existing
Documents, unless the party is expressly released by Lender in writing. No
maker, endorser, or guarantor will be released by virtue of this Modification
Agreement. The terms of this paragraph apply not only to this
Modification  Agreement,  but also to any subsequent business financing
modification agreements.

 

 

4

--------------------------------------------------------------------------------

 

7.CONDITIONS.  The effectiveness of this Modification Agreement is conditioned
upon (a) the due execution and delivery to Lender of a warrant to purchase stock
in form and substance satisfactory to Lender, (b) the completion of a Collateral
audit with results satisfactory to Lender in its sole discretion, and (c)
payment of the Modification Fee and the Modification Expenses.

 

8.TERMINATION  OF WARRANT.  Upon the effectiveness  of this
Modification  Agreement, including, without limitation, the completion of the
items set forth in Section 7 above, that certain Warrant to Purchase Stock,
dated as of March 6, 2018, between Borrower and Lender, shall be deemed to be
terminated and of no further force or effect.

 

9.NOTICE OF FINAL AGREEMENT. BY  SIGNING THIS  DOCUMENT EACH PARTY REPRESENTS
AND AGREES TI:IAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE  PARTIES, AND  (C)  THIS  WRITTEN AGREEMENT MAY  NOT  BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

 

10.COUNTERSIGNATURE. This Modification Agreement shall become effective only
when executed by Lender and Borrower.

 

(Signature Page Follows]

 

 

5

--------------------------------------------------------------------------------

 

 

BORROWER:

 

LENDER:

 

 

 

BIOLASE, INC.

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

 

 

By:

/s/ John R. Beaver

 

By:

 

Name:

John R. Beaver

 

Name:

 

Title:

EVP & CFO

 

Title:

 

   9/28/18

 

 

 

 

 

 

 

BL ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

/s/ John R. Beaver

 

 

 

Name:

John R. Beaver

 

 

 

Title:

EVP & CFO

 

 

 

   9/28/18

 

 

 

 

 

 

 

BL ACQUISITION II INC.

 

 

 

 

 

 

 

 

By:

/s/ John R. Beaver

 

 

 

Name:

John R. Beaver

 

 

 

Title:

EVP & CFO

 

 

 

   9/28/18

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

BORROWER:

 

LENDER:

 

 

 

BIOLASE, INC.

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

 

 

By:

 

 

By:

/s/ Victor Le

Name:

 

 

Name:

Victor Le

Title:

 

 

Title:

SVP

 

 

 

 

 

 

 

 

BL ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

BL ACQUISITION II INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

   

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

TO:

WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”)

 

FROM:

BIOLASE, INC. (“Parent”), BL ACQUISITION CORP. (“BL Acquisition”), and BL
ACQUISITION II INC. (“BL Acquisition II”, and together with Parent and BL
Acquisition, individually and collectively, jointly and severally, “Borrower”)

 

The undersigned authorized officer of Biolase, Inc., on behalf of all Borrowers,
hereby certifies that in accordance with the terms and conditions of the
Business Financing Agreement between Borrower and Lender (the “Agreement), (i)
Borrower is in complete compliance for the period
ending                             with all required covenants except as noted
below  and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct as of the date hereof. Attached herewith are the
required documents supporting the above certification. The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

 

Please Indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

Complies

 

 

 

 

Monthly financial statements and Compliance Certificate

 

Monthly within 30 days

Yes         No

 

 

 

 

Annual corporate tax returns

 

Within 5 days of filing

Yes         No

 

 

 

 

10-Q, 1O-K and 8-K

 

Within 5 days of filing

Yes         No

 

 

 

 

A/R & A/P Agings (by invoice date and due date), Borrowing Base Certificates,
Deferred Revenue report, Sales or billings journal, Cash receipts report

 

Within 5 business days of the 15th  and last day of each month (or monthly
within

5 business days if RML ≥ 9) and with each Advance request

Yes         No

 

 

 

 

Annual financial projections (Board-approved)

 

FYE within 30 days

Yes         No

 

 

 

 

Quarterly invoice sampling

 

Quarterly within 30 days

Yes         No

 

 

 

 

Weekly cash flow forecast

 

Within 3 business days of each Friday

Yes         No

 

 

 

 

Financial Covenant

 

Required

Actual

Complies

 

 

 

 

 

Adjusted Quick Ratio

 

0.70:1.0

        :1.00

Yes         No

 

 

 

 

 

Unrestricted cash at Lender

 

$750,000

$                

Yes         No

 

 

 

 

 

Term Sheet Milestone (for $5,000,000 in proceeds)

 

10/15/18

     /     /      

Yes         No

 

 

 

 

 

Capital Raise Milestone (by 11/15/18)

 

$5,000,000

$                

Yes         No

 

 

 

 

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

Received by:

 

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

SIGNATURE

 

 

 

 

 

 

Verified:

 

 

TITLE

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

DATE

 

 

 

 

 

 

Compliance Status

 

Yes         No

 

 